DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 recites the limitation "the electronic scale".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 10 will be treated as being dependent on claim 9 instead of claim 6.
On a related note, while claim 12 does have proper antecedent basis for “the electronic scale”, the dependency for claim 12 should be checked whether it should be dependent on claim 10 or 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dammermann et al. (US 20150257579 A1).
Regarding claim 1, Dammermann discloses (Fig. 2B) beverage production machines and methods with tamping assembly comprising:
a casing 130 (¶50), wherein a driving device 182 is arranged on the inner top of the casing (¶59), connected to a tamping device and used to drive the tamping device to press down and move up (¶59), the tamping device is used to press down a container filled with coffee powder and comprises a main shaft (¶29 - espresso grounds; ¶59), the driving device is connected to the upper end of the main shaft (Fig. 2A), and a tamping head 208 is connected to the lower end of the main shaft and can be pressed into the container (¶58).
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not fairly teach or suggest the specific combination of a coffee tamper, comprising a casing, wherein a driving device is arranged on the inner top of the casing, connected to a tamping device and used to drive the tamping device to press down and move up, the tamping device is used to press down a container filled with coffee powder and comprises a main shaft, the driving device is connected to the upper end of the main shaft, and a tamping head is connected to the lower end of the main shaft and can be pressed into the container, wherein the driving device comprises an obliquely arranged tilting disc, of which center is connected to a motor that drives the disc to rotate; the lower surface of the high end of the tilting disc is connected to a transmission component, the bottom of the transmission component is connected to a location near an outer side of the upper surface of a horizontal disc, and the center of the lower surface of the horizontal disc is connected to a main shaft; and the bottom of the transmission component is a fixing seat, an opening is arranged in the middle of the fixing seat, interior of the opening is connected to the lower end of a rotating arm via a connecting shaft, and the upper end of the rotating arm is a spherical joint contained in the tilting disc to form a movable connecting structure (claims 1-2); nor a coffee tamper, comprising a casing, wherein a driving device is arranged on the inner top of the casing, connected to a tamping device and used to drive the tamping device to press down and move up, the tamping device is used to press down a container filled with coffee powder and comprises a main shaft, the driving device is connected to the upper end of the main shaft, and a tamping head is connected to the lower end of the main shaft and can be pressed into the container, wherein a container pressing head is sleeved on outside of the tamping head and has an outer cover sleeved on outside of the tamping head, the lower edge of the outer cover is located on the same horizontal plane and presses against the upper edge of the container, and the tamping head can move up and down relative to the container pressing head (claims 1 & 3); nor a coffee tamper, comprising a casing, wherein a driving device is arranged on the inner top of the casing, connected to a tamping device and used to drive the tamping device to press down and move up, the tamping device is used to press down a container filled with coffee powder and comprises a main shaft, the driving device is connected to the upper end of the main shaft, and a tamping head is connected to the lower end of the main shaft and can be pressed into the container, wherein the tamping head is connected to the main shaft in the form of a screw structure so that the distance between the tamping head and a container can be adjusted (claim 1 & 7); nor a coffee tamper, comprising a casing, wherein a driving device is arranged on the inner top of the casing, connected to a tamping device and used to drive the tamping device to press down and move up, the tamping device is used to press down a container filled with coffee powder and comprises a main shaft, the driving device is connected to the upper end of the main shaft, and a tamping head is connected to the lower end of the main shaft and can be pressed into the container, wherein a metal detecting component is arranged at the bottom of the casing located below a tamping head (claim 1 & 8); nor a coffee tamper, comprising a casing, wherein a driving device is arranged on the inner top of the casing, connected to a tamping device and used to drive the tamping device to press down and move up, the tamping device is used to press down a container filled with coffee powder and comprises a main shaft, the driving device is connected to the upper end of the main shaft, and a tamping head is connected to the lower end of the main shaft and can be pressed into the container, wherein an electronic scale that can measure pressure is arranged at the bottom of the casing, and when a container is put into the coffee tamper, the container is put on the electronic scale (claim 1 & 9); nor a coffee tamper, comprising a casing, wherein a driving device is arranged on the inner top of the casing, connected to a tamping device and used to drive the tamping device to press down and move up, the tamping device is used to press down a container filled with coffee powder and comprises a main shaft, the driving device is connected to the upper end of the main shaft, and a tamping head is connected to the lower end of the main shaft and can be pressed into the container, wherein the upper end of the main shaft is connected to an electronic scale (claims 1 & 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887